                  IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANGIE RENEE HORNE,                     :         1:17CR288-2
       Petitioner,                     :         1:19CV196
                                       :
              v.                       :
                                       :
UNITED STATES OF AMERICA,              :         MOTION FOR EXTENSION
       Respondent.                     :         OF TIME


      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and respectfully requests a sixty (60) day extension of time within which to

respond to petitioner's Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence, and in support thereof, states to the Court the following:

      1. The government’s response is now due June 21, 2019.

      2. In his motion, petitioner attacks the effectiveness of his counsel's

representation.

      3. In view of the allegations, the government has requested a sworn

affidavit from his counsel, Corey Buggs. This document has not been received

by the United States Attorney as of this date.




        Case 1:17-cr-00288-WO Document 67 Filed 06/20/19 Page 1 of 3
      WHEREFORE, the United States respectfully requests a sixty (60) day

extension of time, until August 20, 2019, within which to receive the

requested material and file its response.

      This the 20th day of June, 2019.

                                    Respectfully submitted,

                                    MATTHEW G.T. MARTIN
                                    United States Attorney


                                    /S/ ANAND P. RAMASWAMY
                                    Assistant United States Attorney
                                    NCSB #24991
                                    United States Attorney's Office
                                    Middle District of North Carolina
                                    101 S. Edgeworth St., 4th Flr.
                                    Greensboro, NC 27401
                                    Phone: 336/333-5351




                                         2




        Case 1:17-cr-00288-WO Document 67 Filed 06/20/19 Page 2 of 3
                        CERTIFICATE OF SERVICE

      I hereby certify that on June 20, 2019, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, and I hereby

certify that the document was mailed to the following non-CM/ECF

participants:

Angie Renee Horne
No. 33462-057
FCI Hazleton
Federal Correctional Institutions
PO Box 5000
Bruceton Mills, WV 26525


                                    /S/ ANAND P. RAMASWAMY
                                    Assistant United States Attorney
                                    NCSB #24991
                                    United States Attorney's Office
                                    Middle District of North Carolina
                                    101 S. Edgeworth St., 4th Flr.
                                    Greensboro, NC 27401
                                    Phone: 336/333-5351




                                       3




        Case 1:17-cr-00288-WO Document 67 Filed 06/20/19 Page 3 of 3
